In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00194-CV




IN RE CHRISTUS HEALTH AND CHRISTUS HEALTH GULF COAST
D/B/A CHRISTUS ST. CATHERINE HOSPITAL, Relators




Original Proceeding on Petition for Writ of Mandamus




O P I N I O N

          On March 19, 2008, relators, Christus Health and Christus Health Gulf Coast
d/b/a Christus St. Catherine Hospital, filed an emergency motion for temporary relief
and a petition for writ of mandamus complaining of the trial court’s
 March 13, 2008
“Order on Plaintiffs’ Motion for Discovery Sanctions.”  On March 20, 2008, this
Court granted relators’ motion for temporary relief, staying all proceedings in the
underlying cause, including the March 13, 2008 Order on Plaintiff’s Motion for
Discovery Sanctions.  The real-parties-in-interest subsequently filed a response, to
which relators later replied.
          After reviewing the mandamus petition, we conclude that relators have not
demonstrated both a clear abuse of discretion by the trial court and the lack of an
adequate remedy by appeal.
 See In re Union Carbide Corp., No. 07-0987, 2008 WL 4891243, at *3 (Tex. Nov. 14, 2008) (per curiam) (“For mandamus to issue, a relator
must show that it has no adequate remedy by appeal.”); In re Prudential Ins. Co. of
Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (holding that, in order to be entitled to
relief by writ of mandamus, relator “must meet two requirements[:] [o]ne is to show
that the trial court clearly abused its discretion . . . . [t]he other . . . is to show that it
has no adequate remedy by appeal”).  Accordingly, we deny the petition for writ of
mandamus.
          The Court further orders that its March 20, 2008 order temporarily staying all
proceedings in the underlying cause, including the trial court’s Order on Plaintiff’s
Motion for Discovery Sanctions, be vacated. 
          

 
Tim Taft
Justice
Panel consists of Justices Taft, Keyes, and Alcala. 
Justice Alcala, dissenting.